UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Tammie Cobb |
vem Case No. 3! AI CV % 5Y CSA M)
S State Fan New Hampshire Hosprte| (To be supplied by the Court)

Defendant(s

 

 

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

Plaintiff resides at the following location: 35Y Wheelers Farms
20 My, Hora Connechcut , Ob4L/

2. Defendant(s) reside(s) at the following location [Attach additional sheets if mére
space is required]: 36 C hin don) SHreet . (sn Coro!
New Hampshie 0356 |

 

Ss) This action is brought pursuant to [Check all spaces that apply to the type of
claim(s) you wish to assert against the Defendant(s)]:

[] Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et
seq., for employment discrimination on the basis of race, color, religion, sex, or
national origin. Jurisdiction is specifically conferred on this Court by 42 U.S.C. §
2000e-5(f). Equitable and other relief is sought under 42 U.S.C. § 2000e-5(g)
and the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

LO

Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621,
et seq., for employment discrimination based upon age. Jurisdiction is alleged
pursuant to 28 U.S.C. §§ 1331, 1337, and/or 1343. Equitable and other relief is
sought under 29 U.S.C. §§ 626(b) and (c) or §§ 633a(b) and (c).

 

My Year of Birth is:
oC Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for
employment discrimination on the basis of a disability against an employer which
constitutes a program or activity receiving Federal financial assistance.
Jurisdiction is asserted under 28 U.S.C. §§ 1331, 1337 and/or 1343. Equitable

and other relief is sought under 29 U.S.C. § 794a.

Ww Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et
seq., for employment discrimination on the basis of a disability against a private
employer. Jurisdiction is specifically conferred on this Court by 42 U.S.C.§
2000e-5(f). See 42 U.S.C. § 12117(a). Equitable and other relief is sought

pursuant to 42 U.S.C. § 2000e-5(g). td.

4. The acts complained of in this suit concern [Check all spaces that are applicable

to your claim(s)]:

(A) I Failure to hire me. | was refused a job on the following date(s):__

 

na Termination of my employment. | was terminated from my

ZOlE

 

employment on the following date: of a,
(C) | Failure to promote me. | was refused a promotion on the following

date(s):

(D) wy Other acts as specified below: Hin failed +

accomo(lodte, aS TL was BNe. week

trom Peconyd a (brbtifredd
Merrtal Heallh’/ Worker IZ Ered
me. Merer_accommadated me 40 Ensure

Z ConthnvE mY emooY/Mett : Frau led
hire me 4p (~ other fo SCIONS With)

He SHOE. 2

 
a The conduct of the Defendant(s) was discriminatory because it was based upon:

race [7 color (Oj, religion [F), sex [F, age [EF national origin ior disability [-]. [Please
check all applicable bases for your claim of discrimination and explain further, if

necessary]:

 

 

6. The facts surrounding my claim of employment discrimination are as follows

[Attach additional sheets, if necessary]:

T weasintnining tp bvome Certfreal
Nentel Health wher I. Ader starting Train ig
*E- recieled All DOPCOKLLIAE 1A wh, th Lo
had +o sran arial List SPee fic satan)
po Aad ayselh Dn a Speck C Lope,

was asked ‘of allergies Aout,

aren that LZ FAS allergic.

Albuterol. Z was sent home and 4redltay
my posrt0n. Suffered an instant haydship,

a The approximate number of persons who are employed by the Defendant
employer | am suing is: D Ver 5060
8. The alleged discrimination occurred on or about the following date(s) or time

period:

ou fo [20/8 ot Fi0dam
9; | filed charges with the:
Equal ene Pomp Dey e Commission

Mew) Hamp oh on 5 Human Rights and Opportunities

10. The Equal Employment Opportunity Commission issued a Notice of Right to Sue
letter (copy attached), which | received on or about the following date: O5/ OG6/ ZZ]
[NOTE: If you filed charges with the EEOC or the CHRO, you MUST attach a copy of

the Notice of Right to Sue letter for this Court to consider your claim(s). Failure to do so
may result in delaying consideration of your claim(s).]

11. The EEOC or the CHRO determined that there was no probable cause to believe
that discrimination occurred. My reasons for questioning that determination are as

follows [Attach additional sheets, if necessary]:

 

 

 

 

12. If relief is not granted, | will be irreparably denied rights secured under the law(s)
referred to in Item Number 3, above.
13. WHEREFORE, Plaintiff(s) pray(s) that: The Court grant such relief as may be
deemed appropriate, including [NOTE: While all of the forms of relief listed below may
not be available in a particular action, you should place a check next to each form of
relief you seek.):

CI Injunctive orders (specify the type of injunctive relief sought):

LZ :
TY sackoay
CI Reinstatement to my former position;

[~~ Monetary damages (specify the type(s) of monetary damages sought): __

Farr amount under He law

 

CI Other (specify the nature of any additional a sought, not otherwise

provided for on this form): Granted Cortticetion
asa Mental Heath Warker IL

AND costs and attorneys’ fees.

 

JURY DEMAND

| hereby DO Ae DO NOT i” demand a trial yl,

 

Original signature of attorney (if any)

 

 

 

 

 

ones ML

‘Plaintiff's do Nf (oe

Ta mnie (Clalb S5Y whe es Fas ms KD,

ey and auUress

rHer CT 6646!

 

 

 

 

 

 

(__)

Attorney’s telephone

(203) B50 - 526

Plaintiff's telephone

Cobbt 20060 Yahoo.com

 

Email address if available

pated: 6/23/21

Email address if avattetle
DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that he/she is the plaintiff in
the above action, that he/she has read the above complaint and that the information
contained in the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at Brice Dect on 6 [ 23 /2]

(locatign) ! (daté)

i UA Mi

Plaintiff's Original Sighature
(Rev. 3/23/16)
